         Case 1:19-cv-05622-VEC-JLC Document 47 Filed 03/20/21 Page 1 of 2

                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                     DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                                 DATE FILED: 3/20/2021
 -------------------------------------------------------------- X
 MICHAEL D. ANDREWS,                                            :
                                                                :
                                              Plaintiff,        :
                                                                :     19-CV-5622 (VEC)
                            -against-                           :
                                                                :           ORDER
 THERESA GREEN, et al.,                                         :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

         WHEREAS on March 19, 2021, the parties attended a settlement conference before

Magistrate Judge Cott; and

         WHEREAS the parties agreed to a partial settlement of this action;

         IT IS HEREBY ORDERED that Plaintiff’s claims against Defendants Robert Occean,

Deon Cordon, Ronisha Morris, and Raheem Walter are DISMISSED. The Clerk of Court is

respectfully requested to terminate these individuals as Defendants in this action.

         Within 30 days of this order, Plaintiff and the settling Defendants may apply to reopen

this action as between the settling parties. Any such application must show good cause for

holding the case open in light of the parties’ settlement and must be filed within 30 days. Any

request filed after 30 days or without a showing of good cause may be denied solely on that

basis.

         Additionally, if the settling parties wish for the Court to retain jurisdiction to enforce

their settlement agreement, they must submit within the same 30-day period: (1) their

settlement agreement to the Court in accordance with Rule 6.A of the Court’s Individual

Practices and (2) a request that the Court issue an order expressly retaining jurisdiction to



                                                   Page 1 of 2
         Case 1:19-cv-05622-VEC-JLC Document 47 Filed 03/20/21 Page 2 of 2




enforce the settlement agreement. See Hendrickson v. United States, 791 F.3d 354 (2d Cir.

2015).



SO ORDERED.
                                                       _____________________  _ _______
                                                   _________________________________
Date: March 20, 2021                                     VALERIE CAPRONI
                                                                    CAPRON    NI
      New York, NY                                     United States District Judge




                                          Page 2 of 2
